DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a fastener retainer with corresponding methods of use, classified in B25B 23/101.
II. Claim 25, drawn to a method of manufacturing a fastener retainer, classified in B21K 5/00.
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, e.g., bending the transverse rectangular member for form a sleeve.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different groups /subgroup or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Eric Gifford on Thursday December 23, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-24.  Affirmation of this election must be made by applicant in replying 25 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an attachment mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Note that “a release mechanism”, claims1 and 12, is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to include the word “means”, to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4-6, 8-10, 12-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (1,659,671).

    PNG
    media_image1.png
    552
    176
    media_image1.png
    Greyscale
Stone discloses all of the limitations of claims 1, 12 and the associated method claims 15 and 20, i.e., a fastener retaining device for retaining a fastener to the working end of a driving tool 6, the fastener retaining device comprising an attachment mechanism 3, 4 about an axis defined by blade 7 defining a compression sleeve (claim 12); a release mechanism including a resilient arm upper part of 1 and a lever arm lower part of 1 joined by a 5fulcrum 17, said resilient arm upper 1 extending from the attachment mechanism along and spaced apart from the axis Fig. 1, said lever arm lower 1 extending from the fulcrum at an angle to the axis @17; and a fork defined by 14, Fig. 5 connected to the lever arm, said fork having first and second arms not numbered that extend to either side of and at least to the level of the axis Figs. 1 and 4 to define an opening facing the axis in a retained position Fig. 4; 10said release mechanism responsive to the application of a force to elastically deform the resilient arm causing the lever arm to pivot on the fulcrum moving the fork away from the axis to a released position, said release mechanism responsive to the removal of the force to return the fork to the retained position elastic properties of the arm 1 (anticipating claim 1); a single fork defined by 14, Figs. 5 and 6 connected to the lever arm, (claim 12).
Regarding claims 2, 16 and 21, PA (prior art, Stone) meets the limitations, i.e., compression sleeve 3 and 4 with the at least initial step of positioning the sleeve to align the fork on the screw.
 one time, Fig. 1.
Regarding claim 5, PA meets the limitations, i.e., the fastener retaining device of claim 1, wherein said lever arms is between one and three times the length of the resilient arm one time, Fig. 1.
Regarding claims 6, 13, 17 and 22, PA meets the limitations, i.e., the fastener retaining device of claim 1, 12, 15 or 20, wherein said attachment mechanism, release mechanism and fork are of a one-piece construction Fig. 1, arm 1 attached to sleeve 3 and fork 14. Note that limitations from the specification (formed from a single piece of material or monolithic) are not read into the claims, and one-piece construction is considered met by the integral sleeve 3 and arm 1 with fork 14.
Regarding claim 8, PA meets the limitations, i.e., the fastener retaining device of claim 1, wherein an axis of the opening defined by the fork is co-axial with attachment mechanism axis Fig. 1; wherein an axis of the opening defined by the fork is biased below the attachment mechanism axis Fig. 1. It is also noted that below and above depends on the orientation of the tool.
Regarding claim 10, PA meets the limitations, i.e., wherein the first and second arms of the fork extend perpendicular to the axis in the retained position Fig. 1.
Regarding claim 14, PA meets the limitations, i.e., the fastener retaining device of claim 12, wherein said resilient arm is spaced apart from the axis between one to two times a diameter of the attachment mechanism one time, Fig. 1 and wherein said lever arms is between one and three times the length of the resilient arm one time, Fig. 1.
e.g., picking up a screw or when positioning a screw on an angled material/workpiece such that the fork does not contact the material and prematurely release the fastener.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and claims 18 and 23, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of McGuckin (1,558,267).

    PNG
    media_image2.png
    387
    193
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    393
    215
    media_image3.png
    Greyscale
Stone meets all of the limitations of claim 3, as described above, except for the device being a single-sided comprising only a single release mechanism and a single said fork.
McGuckin teaches a screw retaining means 6 comprising a single-sided comprising only a single release mechanism 10 and a single said fork 8, further teaching an embodiment wherein two retaining elements or forks 11 are utilized Fig. 6. 

Regarding claims 18 and 23, Stone as applied above is considered to meet the claims as recited, however in the alternative, the combination of Stone and McGuckin discloses a retaining means with one arm, accordingly, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the process of Stone and McGuckin by orienting the tool by tilting it in the side with the fork, to prevent the screw from falling out of the fork, a modification well within the knowledge of one of ordinary skill in the art, requiring routine experimentations with predictable results.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Erickson (2,526,211).

    PNG
    media_image6.png
    238
    123
    media_image6.png
    Greyscale
Stone meets all of the limitations of claim 7, as described above, except for explicitly disclosing for the one-piece construction to be from a spring steel.
Erickson teaches a screw retaining means 6 wherein the single piece retaining element is form of a spring steel 01:33-35. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Stone with the spring steel material as taught by Erickson for longevity and protection against rust.

Claims 11, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Ohl (1,218,452).

    PNG
    media_image7.png
    502
    166
    media_image7.png
    Greyscale
Stone meets all of the limitations of the indicated claims, as described above, except for further comprising a telescoping sleeve configured to slide along the axis to apply the force to the resilient arm and to remove the force from the resilient arm.
Ohl teaches a screw retaining means 7 further comprising a sleeve 18 to actuate the retaining means 01:33-35. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Stone with the actuating sleeve as taught by Ohl for a convenient means of actuating the retaining means.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Bachli et al. sliding sleeve actuator and Peter release mechanism, fulcrum and attachment means are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 28, 2021						Primary Examiner, Art Unit 3723